DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14, lines 4-6, "a corresponding lead" and "a corresponding bridging portion" are unclear to how these relate to "the lead" and "the bridging portion" cited in claims 1 and 8.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chung et al. (9832881).
 	Chung et al. discloses a conductive film (Fig. 3I) comprising a carrier layer (30) comprising a first side surface and a second side surface that are opposite to each other, wherein the first side surface of the carrier layer is recessed to form a first groove and a second groove that are not in communication with each other; a conductive section (20) formed by a conductive material filled in the first groove; a lead (20) formed by a conductive material filled in the second groove; and a bridging portion (60) arranged on the first side surface and configured to electrically connect the conductive section with the lead, wherein the bridging portion itself is located in the same film layer, wherein the bridging portion is in electrical contact with the lead, and wherein the bridging portion and the lead are located in different film layers (re claim 1).  Chung et al. also discloses that the bridging portion comprises a bottom surface facing towards the first side surface and the bottom surface is in a partial contact with the first side surface (re claim 3); and the bridging portion a corresponding conductive section are electrically connected through a surface-to-surface connection and the bridging portion a corresponding lead are electrically connected through a surface-to-surface connection (re claim 4).  Re claim 2, it has been held that the patentability of a product claim is determined by the novelty and nonobviouness of the claimed product itself without consideration of the process for making it which is recited in the claim.  In re Thorpe, 111 F. 2d 695, 698, 227 USPQ 964, 966; see also In re
Nordt Development Co., LLC, [2017-1445] (February 8, 2018).

Claims 1, 3, 4, and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lipponen (6523252).
 	Lipponen discloses a conductive film comprising a carrier layer (3, Fig. 3) comprising a first side surface and a second side surface that are opposite to each other, wherein the first side surface of the carrier layer is recessed to form a first groove and a second groove that are not in communication with each other; a conductive section (2f) formed by a conductive material filled in the first groove; a lead (2g) formed by a conductive material filled in the second groove; and a bridging portion (1d) arranged on the first side surface and configured to electrically connect the conductive section with the lead, wherein the bridging portion itself is located in the same film layer, wherein the bridging portion is in electrical contact with the lead, and wherein the bridging portion and the lead are located in different film layers (re claim 1).  Lipponen also discloses that the bridging portion comprises a bottom surface facing towards the first side surface and the bottom surface is in a partial contact with the first side surface (re claim 3); and the bridging portion a corresponding conductive section are electrically connected through a surface-to-surface connection and the bridging portion a corresponding lead are electrically connected through a surface-to-surface connection (re claim 4); the conductive section comprises first grids (2d, 2b, 2f) connected to each other, the lead comprises second grids (2e, 2c, 2g) connected to each other, and the bridging portion electrically connects the first grids with the second grids (re claim 8); the bridging portion comprises a plurality of connection points (running along the two edges of layer 1d), and each of the points connects at least one grid line of one of the first grids with at least one grid line of one of the second grids (re claim 9); the bridging portion is linear, grid lines of the first grids extend to the bridging portion, and grid lines of the second grids extend to the bridging portion (re claim 10); the bridging portion is block-shaped, and the block-shaped bridging portion partially covers grid lines of one of the first grids and partially covers grid lines of one of the second grids (re claim 11).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. in view of Kajino et al. (2009/0314525).
 	Re claim 5, Kajino et al. (Fig. 3) discloses a conductive film having a first groove and a second groove, wherein the width of the first groove is greater than that of the second groove.  It would have been obvious that depending on the
specific use of the resulting conductive film, one skilled in the art would modify
the first groove of Chung et al. to have a width that is greater than that of the second groove, as taught by Kajino et al.
 	Re claim 6, Kajino et al. (Fig. 3) discloses the first groove having an opening and a bottom, wherein the width of the opening is greater than that of the bottom.  It would have been obvious that depending on the specific use of the resulting conductive film, one skilled in the art would modify the opening of the first groove of Chung et al. to have a width that is greater than that of the bottom of the first groove, as taught by Kajino et al.
 	Re claim 7, although not disclosed by Chung et al., it would have been obvious to one skilled in the art to modify the first bottom wall or the two first side walls of Chung et al. to be an arcuate wall to meet the specific use of the resulting film since it has been held that a change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F. 2d 459 105 USPQ 237.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lipponen.
 	
    PNG
    media_image1.png
    412
    697
    media_image1.png
    Greyscale

 	Lipponen discloses the invention substantially as claimed including a plurality of conducive sections that are not connected to each other, and each conductive section being electrically connect to a corresponding lead.  Lipponen does not disclose the bridging portion comprising third grids or a plurality of bridging parts, each having one end connected to one of the first grids and another end connected to one of the second grids.  However, it would have been obvious to one skilled in the art to modify the bridging portion (1i) of Lipponen to comprise third grids or a plurality of bridging parts, each having one end connected to one of the first grids and another end connected to one of the second grids to meet the specific use of the resulting conductive film since it has been held that constructing a formerly integral structure into various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2847